279 So.2d 377 (1973)
Zebedee McNICHOLS, Appellant,
v.
The STATE of Florida, Appellee.
No. 72-892.
District Court of Appeal of Florida, Third District.
June 19, 1973.
Phillip A. Hubbart, Public Defender and Mark King Leban, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen. and William L. Rogers, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and PEARSON and CHARLES CARROLL, JJ.
PER CURIAM.
The appellant has alleged prejudicial error in his trial because of the trial judge's refusal to allow a question to prospective jurors on voir dire examination. He relies upon the holding of the Supreme Court of Florida in Pinder v. State, 27 Fla. 370, 8 So. 837 (1891), and the rulings of the Supreme Court of the United States in Aldridge v. United States, 283 U.S. 308, 51 S.Ct. 470, 75 L.Ed. 1054 (1931), and Ham v. South Carolina, 409 U.S. 524, 93 S.Ct. 848, 35 L.Ed.2d 46 (1973).
The State has confessed error and waived oral argument. We have examined the record before us and find that the cited authorities are applicable. We therefore reverse the judgment and sentence and remand the cause for a new trial.
Reversed and remanded.